Exhibit IFRS-INR Press Release Infosys Technologies Announces Results for the Quarter Ended June 30, 2010 Q1 revenues grew by 13.3% year on year; sequentially grew by 4.3% Bangalore, India – July 13, 2010 Highlights Consolidated results under IFRS for the quarter ended June 30, 2010 Income was Rs. 6,198 crore for the quarter ended June 30, 2010; QoQ growth was 4.3%; YoY growth was 13.3% Net profit after tax* was Rs. 1,488 crore for the quarter ended June 30, 2010; QoQ decline was 7.0%; YoY decline was 2.4% Earnings per share* declined to Rs. 26.06 from Rs. 26.76 in the corresponding quarter of the previous year; QoQ decline was 7.0%; YoY decline was 2.6% * Excluding the income from investment in OnMobile Systems, Inc. of Rs. 48 crore in Q4 FY10, theQoQ decline was 4.1% towards Net profit and Earnings per share Others 38 clients were added during the quarter by Infosys and its subsidiaries Gross addition of 8,859 employees (net addition of 1,026) for the quarter by Infosys and its subsidiaries 1,14,822 employees as on June 30, 2010 for Infosys and its subsidiaries “While the global economic environment remains uncertain, we continue to see greater demand for services from our clients,” said S. Gopalakrishnan, CEO and Managing Director. “The challenge for the industry is to enhance the investment to grow the business, given the uncertainty in the environment.” Business outlook The company’s outlook (consolidated) for the quarter ending September 30, 2010 and for the fiscal year ending March 31, 2011, under International Financial Reporting Standards (IFRS) is as follows: Outlook under IFRS – consolidated** Quarter ending September 30, 2010 Income is expected to be in the range of Rs. 6,563 crore to Rs. 6,626 crore; YoY growth of 17.5% to 18.6% Earnings per share is expected to be in the range of Rs. 27.42 to Rs. 27.95; YoY growth of 1.9% to 3.9% Fiscal year ending March 31, 2011*** Income is expected to be in the range of Rs. 26,441 crore to Rs. 26,885 crore; YoY growth of 16.3% to 18.2% Earnings per share is expected to be in the range of Rs. 112.21 to Rs. 116.73; YoY growth of 2.9% to 7.1%**Conversion 1 US$ Rs. 46.45 *** Excluding the income from the sale of our investment in OnMobile Systems, Inc. of Rs. 48 crore in fiscal 2010, the EPS growth is expected to be in the range of 3.7% to7.9% Outlook under IFRS# Quarter ending September 30, 2010 Consolidated revenues are expected to be in the range of $ 1,413 million to $ 1,427 million; YoY growth of 22.4% to 23.7% Consolidated earnings per American Depositary Share are expected to be in the range of $ 0.59 to $ 0.60; YoY growth of 5.4% to 7.1% Fiscal year ending March 31, 2011## Consolidated revenues are expected to be in the range of $ 5.72 billion to $ 5.81 billion; YoY growth of 19.0% to 21.0% Consolidated earnings per American Depositary Share are expected to be in the range of $ 2.42 to $ 2.52;YoY growth of 5.2% to 9.6% #Exchange rates considered for major global currencies: AUD / USD – 0.86; GBP / USD – 1.50; Euro / USD – 1.23 ##Excluding the income from sale of our investment in OnMobile Systems, Inc. of USD 11 mn in fiscal 2010, the EPS growth is expected to be in the range of 6.1% to 10.5% Awards and recognition The industry has richly recognized our contributions and value additions this quarter. Our leadership-building initiative got a fillip with BusinessWeek and Hay Group’s 2009 survey ranking us tenth among the “Best Companies for Leadership”. In a poll conducted by FinanceAsia, we were voted the ”Best Managed Company” in India by investors and analysts across Asia. The poll also named us the best company in corporate governance, investor relations and corporate social responsibility. We won the 2010 Software Process Achievement Award, given by the IEEE Computer Society and the Carnegie Mellon University Software Engineering Institute, for our cost-effective, sustained, and culturally integrated quality and productivity improvement program. We were ranked second in the International Association of
